Case 1:21-cr-00281-CMA Document 1 Filed 08/23/21 USDC Colorado Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORDO

Criminal Case No.

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1.    ALEXANDER JAMES DECROIX,

      Defendant.



                                    INFORMATION


                                       COUNT ONE

      On or about August 28, 2020, in the State and District of Colorado, the

defendant, ALEXANDER JAMES DECROIX, intentionally accessed a computer without

authorization, and thereby obtained information from a protected computer.

      All in violation of Title 18, United States Code, Sections 1030(a)(2)(C) and

1030(c)(2)(A).

                                         MATTHEW T. KIRSCH
                                         ACTING UNITED STATES ATTORNEY


                                 By:      s/JD Rowell
                                         Assistant United States Attorney
                                         United States Attorney’s Office
                                         1801 California Street, Suite 1600
                                         Denver, Colorado 80202
                                         Telephone: 303-454-0100
                                         Fax: 303-454-0405
                                         Email: JD.Rowell@usdoj.gov
                                         Attorney for the Government
